DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Charbonnaux et al in view of Bolle et al and further in view of Taketoshi et al and further in view of Hansen et al disclose an apparatus comprising: a resistive element comprising: a rigid outer core with a hollow and empty central cavity; a first wire that is wound around the rigid outer core in a first direction; a terminal at a first end of the first wire; a grounded second end of the first wire; and an inductive element inserted within the hollow and empty central cavity of the tubular core of the resistive element, the inductive element comprising: a metal-based core; a second wire that is wound around the metal-based core in a second direction that is opposite to the first direction; a first terminal at a first end of the second wire; a second terminal at an opposite second end of the second wire; and wherein the second terminal of the inductive element is connected in series to the terminal of the resistive element, wherein the resistive element and the inductive element generate electromagnetic distortion in response to a signal on the first terminal, and wherein the electromagnetic distortion alters the signal to include harmonic nonlinearities; but do not expressly disclose the limitation “an inductive element inserted within the hollow and empty central cavity of the tubular core .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “an inductive element inserted within the hollow and empty central cavity of the tubular core without a top of the inductive element contacting any part of the rigid outer core or the resistive element”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651